Citation Nr: 0314885	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chloracne, or other 
acneform disease consistent with chloracne, claimed as a 
residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran's active military service extended from December 
1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In December 2002, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or other acneform disease consistent with chloracne 
during service or within the first year after the veteran 
left the Republic of Vietnam.  

4.  There is a current medical diagnosis of chloracne or 
other acneform disease consistent with chloracne.

5.  There is competent medical evidence that relates the 
veteran's chloracne to Agent Orange exposure during military 
service.


CONCLUSION OF LAW

Chloracne, or other acneform disease consistent with 
chloracne, was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a)).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Veteran's Appeals in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well-
grounded.  The VCAA also imposes a significant duty to assist 
an appellant with his claim and to provide him with notice of 
the evidence needed to support his claim.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Also, because the veteran's claim will be granted, 
no useful purpose would be served by remanding this case 
pursuant to the recent holding in Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Thus, the Board finds that further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

Chloracne or other acneform disease consistent with chloracne 
may be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2002).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).    

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2002) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed.Reg. 27630 -
27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

The Board's adjudication of the veteran's appeal relies on 
its assessment of the credibility and probative value of the 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  If the weight 
of the evidence supports the claim or if the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim, the appellant prevails.  However, if the weight of 
the evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

In this case the veteran claims that he developed a skin 
disorder as a result of exposure to Agent Orange in service.  
The veteran's service personnel records reveal that he was 
stationed in Vietnam.  Since the evidence shows that the 
veteran served in the Republic of Vietnam during the Vietnam 
era, he is presumed to have been exposed to herbicide agents, 
specifically, Agent Orange, during this service.  

The RO has obtained the veteran's service medical records.  
His service medical records appear to be complete and consist 
of entrance and separation examination reports as well as 
some treatment records.  The veteran's service medical 
records do not reveal any complaints of, or treatment for, 
any skin disorder at any time during his period of active 
service.  The veteran's November 1967 separation examination 
indicated normal skin with no noted abnormalities.  
Similarly, the veteran did not disclose having any skin 
disorder, on the accompanying Report of Medical History.  

According to a VA Hospital Summary, dated in July 1970, the 
veteran received inpatient treatment, in June and July 1970, 
during which he was diagnosed with acne vulgaris.  He was 
diagnosed again with acne vulgaris, as indicated by a VA 
Hospital Summary dated in March 1971.  In addition, the 
veteran sought treatment in 1972; his skin disorder was noted 
once again on a VA Consultation Sheet, dated in December 
1972.  

In September 1984, the veteran received an Agent Orange 
examination, during which the examining physician recorded 
observations of Cystic Acne.  In December 1996, a VA 
examination of the veteran was conducted, showing residual 
scarring from previous acneform disease from Vietnam.  The 
examining physician noted that his observations were 
compatible with chloracne, but were not diagnostic.  The 
examining physician conducted another VA examination of the 
veteran in April 2000.  During this examination, he diagnosed 
the veteran with acne compatible with chloracne, involving 
primarily the face, neck and posterior aspects of the ears.  

The veteran testified before a RO Decision Review Officer, in 
March 2001, about his skin condition.  He claimed that he 
suffered from a skin disorder during his service in Vietnam.  
He also testified that within 3 months after he returned from 
service in Vietnam, his skin disorder reappeared.  The 
veteran further testified that he sought private treatment 
for his skin disorder as early as 1968 or 1969; however, due 
to the death of the physician, he was unable to obtain his 
medical records.  Finally, the veteran testified that as of 
the date of the hearing, he continued to suffer from a skin 
disorder. 

The veteran submitted several photographs of himself, which 
he claimed were taken prior to serving in Vietnam.  He also 
submitted photographs taken in 1968, following his return 
from Vietnam.  The photograph identified by the veteran as 
taken prior to his service in Vietnam shows him with a clear 
complexion.  By contrast, the photographs the veteran claimed 
were taken in 1968, following his return from service in 
Vietnam, show acne scars on his face.  In addition to the 
photographs, the veteran submitted written statements from 
his wife and friends, which attest to the veteran's clear 
complexion prior to his service in Vietnam.  

In December 2002, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he developed a skin disorder, during his 
service in Vietnam.  The veteran claimed that he was treated 
for this disorder in Vietnam, but that it recurred 
approximately 3 months after he returned from his tour of 
duty in Vietnam.  The veteran further claimed that as of the 
date of the hearing, his skin disorder persisted.

The Board finds the veteran has met the regulatory 
presumption of active service in the Republic of Vietnam 
during the Vietnam era; he is presumed to have been exposed 
to Agent Orange.  He has presented competent medical evidence 
in the form of VA examination reports that he currently 
suffers from chloracne or another acneform disease consistent 
with chloracne.  However, no competent medical evidence has 
been submitted demonstrating the veteran's chloracne was 
present during active military service or that it manifested 
to a degree of 10 percent within the first year after the 
last date on which the veteran was exposed to Agent Orange 
during active service.  39 C.F.R. § 3.307(a)(6)(ii) (2002).  
As a result, service connection for chloracne on a 
presumptive basis must be denied.  38 C.F.R. § 3.309(e) 
(2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the veteran served in the Republic of 
Vietnam during the Vietnam era and is presumed to have been 
exposed to Agent Orange during that time.  There are current 
medical diagnoses that the veteran suffers from chloracne or 
an acneform disease consistent with chloracne.  In addition, 
the medical evidence appears to relate the veteran's skin 
disorder to his service in Vietnam.  The veteran also 
testified to his skin disorder under oath.  Furthermore, he 
has submitted written statements from his wife and friends, 
as well as photographs, to support his claim.  Based upon the 
foregoing evidence, the veteran meets all the requirements 
for service connection on a direct basis, and, therefore, 
service connection for chloracne is granted.

ORDER

Service connection for chloracne or an acneform disease 
consistent with chloracne as a residual of Agent Orange 
exposure in service is granted.  


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

